IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-494

                                       No. COA21-359

                                     Filed 19 July 2022

     Wake County, No. 20 CVS 13930

     SCHOOLDEV EAST, LLC, Petitioner,

                 v.

     TOWN OF WAKE FOREST, Respondent.


           Appeal by plaintiff from order entered 14 April 2021 by Judge Vinston M.

     Rozier, Jr. in Wake County Superior Court.      Heard in the Court of Appeals 26

     January 2022.


           Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by Tobias R.
           Coleman, J. Mitchell Armbruster, and Patrick D. Wilson, and Stam Law Firm
           P.L.L.C., by Paul Stam and R. Daniel Gibson, for Petitioner-Appellant.

           Wyrick Robbins Yates & Ponton LLP by Samuel A. Slater for Respondent-
           Appellee.


           CARPENTER, Judge.


¶1         Appeal by Schooldev East, LLC (“Petitioner”) from the Wake County Superior

     Court’s order (the “Order”) entered 14 April 2021, which affirmed the Town of Wake

     Forest’s (the “Town”) 20 November 2020 orders denying Plaintiff’s applications for

     major site plan and major subdivision approval to build a charter school. On appeal,

     Petitioner argues the Town’s “sidewalk requirements violate N.C. Gen. Stat. § 160A-
                       SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                        2022-NCCOA-494

                                       Opinion of the Court



     307.1[.]” Alternatively, Petitioner contends it met the applicable local requirements,

     and therefore, the superior court erred in denying its applications. After careful

     review, we conclude Petitioner failed to present competent, material, and substantial

     evidence to establish a prima facie case for entitlement of the permits because the

     evidence did not satisfactorily show Petitioner met the Town’s ordinances requiring

     pedestrian connectivity to surrounding residential areas and accessibility by

     schoolchildren to the school. Accordingly, we affirm the Order.

                        I.   Factual & Procedural Background

¶2         This case arises out of Petitioner’s applications for major site plan and major

     subdivision plan approval to build a kindergarten through twelfth-grade charter

     school, to be named Wake Preparatory Academy (“Wake Prep”). Petitioner contracted

     with Jane Harris Pate (“Pate”) to purchase approximately 35 acres (the “Property”)

     of Pate’s undeveloped, 68.29-acre tract of real property located on Harris Road, on

     which Petitioner planned to build Wake Prep. At all relevant times, the Property was

     located in the Town’s rural holding zoning district (“RD District”) and within the

     Town’s planning jurisdiction.

¶3         On 4 November 2019, Petitioner filed a major subdivision plan permit

     application (the “Subdivision Plan Application”) to subdivide Pate’s property into

     three parcels, and a major site plan permit application (the “Site Plan Application”)

     (together, the “Applications”) seeking approval to construct Wake Prep on the middle
                       SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                        2022-NCCOA-494

                                       Opinion of the Court



     parcel, or the Property.

¶4          On 3 September 2020, Petitioner presented evidence in support of its

     applications to the Town’s Planning Board and Board of Commissioners (the “Board”)

     in a quasi-judicial joint public hearing pursuant to the Wake Forest Unified

     Development Ordinance (the “UDO”). According to Sections 15.8.2 and 15.9.2 of the

     UDO,

                  The Board of Commissioners shall approve, deny or
                  approve with conditions the Site Master Plan [and the
                  Subdivision Master Plan]. No Site Master Plan [or
                  Subdivision Master Plan] approval shall be granted unless
                  it complies with the following findings of fact:

                         (1) The plan is consistent with the adopted plans and
                             policies of the town;

                         (2) The plan complies with all             applicable
                             requirements of this ordinance;

                         (3) There     exists    adequate        infrastructure
                             (transportation and utilities) to support the plan
                             as proposed; and

                         (4) The plan will not be detrimental to the use or
                             development of adjacent properties or other
                             neighborhood uses.

¶5          During its 20 October 2020 meeting, the Board unanimously denied both of

     Petitioner’s applications based on its determination that Petitioner failed to offer

     sufficient evidence to satisfy the findings of fact as required by UDO Sections 15.8.2

     and 15.9.2. On 17 November 2020, the Board entered its written decisions denying
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                        2022-NCCOA-494

                                       Opinion of the Court



     the Applications. The denial was based on a determination that the evidence did not

     satisfy certain policies of the Town’s Community Plan and a Town zoning ordinance.

     The relevant Community Plan policies provide:

                  Policy S-1:     ADVANCED PLANNING FOR THE
                  LOCATION OF NEW PUBLIC SCHOOLS serving Wake
                  Forest should be a joint effort between the Wake County
                  School Board and the Town. School locations should serve
                  to reinforce desirable growth patterns rather than
                  promoting sprawl. New elementary school locations should
                  be    viewed   as    a    CORNERSTONE        OF     THE
                  NEIGHBORHOODS they are intended to serve.

                  ....

                  Policy S-3: School campuses shall be designed to allow
                  safe, PEDESTRIAN ACCESS FROM ADJACENT
                  NEIGHBORHOODS. Transportation facilities within 1.5
                  miles of all public schools shall be a priority for
                  construction of sidewalks, bike paths and pedestrian trails.

                  ....

                  Policy S-5:       THE CO-LOCATION AND JOINT
                  DEVELOPMENT of school facilities in conjunction with
                  other community facilities and services shall be
                  encouraged. This policy shall be especially applicable to
                  schools co-located with park and recreation facilities.

¶6         With respect to the Site Plan Application, the Board found Petitioner

     submitted insufficient evidence regarding findings of fact 1, 2, and 4. Specifically,

     the Board found there was insufficient evidence to support: finding of fact 1 because

     the evidence submitted failed to meet policies S-1 and S-3 of the Town’s Community
                        SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                         2022-NCCOA-494

                                        Opinion of the Court



     Plan; finding of fact 2 because the Site Plan Application failed to comply with a

     portion of UDO Section 3.7.5(B)(2), which requires “[c]onnectivity (vehicular and

     pedestrian) to surrounding residential areas”; and finding of fact 4 because the

     evidence submitted failed to meet policies S-1, S-3, and S-5 of the Town’s Community

     Plan.

¶7           For the Subdivision Plan Application, the Board found that Petitioner

     submitted insufficient evidence regarding finding of fact 2 because the Subdivision

     Plan Application failed to comply with UDO Section 3.7.5(A), which states schools in

     the RD District are:

                   [t]o encourage walking and bicycle accessibility by
                   schoolchildren to schools, [by] requir[ing] the applicant to
                   demonstrate how such accessibility can be achieved, given
                   the low density nature of this district. Accommodation
                   may include the construction of additional off-premise
                   sidewalks, multi-use trails/paths or greenways to connect
                   to existing networks.

¶8           On 11 December 2020, Petitioner filed a petition for writ of certiorari pursuant

     to N.C. Gen. Stat. § 160A-393, recodified as N.C. Gen. Stat. § 160D-1402, in the Wake

     County Superior Court. Petitioner argued in its petition: (1) N.C. Gen. Stat. § 160A-

     307.1 prohibits the Town from denying the Applications for failing to meet the Town’s

     policies requiring school connectivity to adjoining neighborhoods; (2) the Town cannot

     deny the Subdivision Plan Application because it found the Subdivision Plan

     Application complied with all provisions of the applicable subdivision ordinances; and
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                          2022-NCCOA-494

                                         Opinion of the Court



     (3) Petitioner presented sufficient evidence to establish it is entitled to the permits,

     and there was no competent evidence in the record to support denial.

¶9         On 14 December 2020, the Clerk of Superior Court for Wake County issued a

     writ of certiorari. On 24 February 2021, the Honorable Vinston M. Rozier, Jr., judge

     presiding, heard arguments from the parties. On 14 April 2021, Judge Rozier entered

     an Order in which he denied Petitioner’s request to reverse the Board’s decision and

     affirmed the Board’s decision. Judge Rozier made the following pertinent conclusions

     of law:

                  (21)    As to the interpretation of N.C. Gen. Stat. § 160A-
                          307.1, the Court proceeds de novo. The Board of
                          Commissioners properly analyzed the scope of a
                          novel North Carolina Statute and determined that it
                          did not preempt Town plans and ordinances
                          requiring Schooldev to demonstrate pedestrian and
                          bicycle connectivity.

                  (22)    Having established that N.C. Gen. Stat. § 160A-
                          307.1 does not prohibit towns from regulating
                          pedestrian and bicycle connectivity in relation to
                          proposed new schools, the Court next reviews the
                          whole record to determine if the applicant submitted
                          sufficient evidence to establish a prima facie case for
                          entitlement to the requested permits by satisfying
                          the Town’s plans and ordinances requiring
                          pedestrian and bicycle connectivity.

                  (23)    A review of the whole record shows that Schooldev
                          presented sufficient, competent evidence that its
                          Site Plan Application will not be detrimental to the
                          use and development of adjacent properties, as
                          required in Finding 4 of Section 15.8.2 of the UDO.
                           SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                              2022-NCCOA-494

                                             Opinion of the Court




                    (24)    A review of the whole record then shows that
                            Schooldev’s Site Plan Permit Application does not
                            satisfy the Town’s plan and ordinances requiring
                            pedestrian and bicycle connectivity.

                    (25)    As a result, the Board of Commissioners properly
                            denied both the Site Plan Application and the
                            Subdivision Application.

¶ 10         On 20 April 2021, Petitioner filed notice of appeal to this Court.

                                       II.      Jurisdiction

¶ 11         This Court has jurisdiction to address Petitioner’s appeal from the Wake

       County Superior Court’s Order entered upon review of a quasi-judicial decision by a

       municipality pursuant to N.C. Gen. Stat. § 7A-27(b)(1) (2021).

                                             III.   Issues

¶ 12         The issues before this Court are whether: (1) Petitioner’s appeal is moot

       considering Wake Prep has amended its charter application and will no longer

       operate the school in which Petitioner proposes to develop; (2) N.C. Gen. Stat. § 160A-

       307.1 prohibits the Town from using local pedestrian and bicyclist connectivity and

       accessibility requirements to deny Petitioner’s development permits for a charter

       school; (3) the superior court erred in applying the whole record standard of review

       in determining whether Petitioner established a prima facie case for entitlement to

       the permits at issue; and (4) the superior court erred in holding Petitioner did not

       present sufficient evidence to establish a prima facie case for entitlement to its
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



       requested development permits for a charter school.

                   IV.    The Town’s Motion to Dismiss Appeal as Moot

¶ 13         As an initial matter, we consider the Town’s motion to dismiss filed on 23

       September 2021 pursuant to Rule 37 of the North Carolina Rules of Appellate

       Procedure. See N.C. R. App. P. 37(e)(2) (“After the record on appeal has been filed,

       an appellant . . . may move the appellate court in which the appeal is pending, prior

       to the filing of an opinion, for dismissal of the appeal.”). The Town contends the case

       is moot because “Schooldev . . . renounced its legal right to operate a charter school

       in [Wake Forest]” after filing its notice of appeal. Petitioner argues this Court should

       deny the Town’s motion to dismiss because Petitioner can establish standing in this

       case, and the case is not moot because “a court can still grant [it] effectual relief.”

       Petitioner also clarifies in its response to the Town’s motion to dismiss that it only

       develops schools. After developing the schools, Petitioner then seeks a separate

       entity to operate the school after the entity leases or buys the property that Petitioner

       has developed for school use.

¶ 14         Our Supreme Court has held:

                    [w]henever, during the course of litigation it develops that
                    the relief sought has been granted or that the questions
                    originally in controversy between the parties are no longer
                    at issue, the case should be dismissed, for courts will not
                    entertain or proceed with a cause merely to determine
                    abstract propositions of law.
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                         2022-NCCOA-494

                                        Opinion of the Court



       In re Peoples, 296 N.C. 109, 147, 250 S.E.2d 890, 912 (1978), cert. denied, 442 U.S.

       929, 99 S. Ct. 2859, 61 L. Ed. 2d 297 (1979). “A case is ‘moot’ when a determination

       is sought on a matter which, when rendered, cannot have any practical effect on the

       existing controversy.” Chavez v. McFadden, 374 N.C. 458, 467, 843 S.E.2d 139, 146

       (2020) (citations omitted).

¶ 15         In the instant case, Petitioner sought site plan and subdivision permits from

       the Town. The record does not tend to show Petitioner applied for the establishment

       of the charter school pursuant to Chapter 115C of the North Carolina General

       Statutes; rather, Petitioner applied only for development permits under the Town’s

       UDO. Based on the evidence before us, it was a separate entity—Wake Preparatory

       Academy—that sought the charter applications, which would allow it to “operate the

       school.” See N.C. Gen. Stat. § 115C-218.5(a)(2) (2021). Thus, the Town’s contention

       that Petitioner “renounced its legal right to operate a charter school in the Town,”

       which rendered the case moot is without merit. (Emphasis added).

¶ 16         Furthermore, the Town provides no support to its argument that Petitioner

       was required to have an approved charter application from the State Board of

       Education before the Town could approve Petitioner’s requested development

       permits. Our review of the UDO reveals there is no ordinance requiring Petitioner to

       show it obtained the charter before it can proceed with zoning permits. In fact, the

       UDO provides only general zoning requirements for all elementary and secondary
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                          2022-NCCOA-494

                                         Opinion of the Court



       schools. The issue of whether Petitioner satisfied the Town’s four findings entitling

       it to the permits, is a separate legal question from whether the operator of the

       proposed school obtained final approval of its charter under Chapter 115C of the

       North Carolina General Statutes. Therefore, we cannot conclude, as the Town urges

       us to, that “the questions originally in controversy” between Petitioner and the Town

       are moot. See In re Peoples, 296 N.C. at 147, 250 S.E.2d at 912. Petitioner seeks our

       review of the superior court’s determination of its development permits. Our decision

       on the existing controversy would have a “practical effect” on Petitioner’s ability to

       obtain the required development permits; therefore, we hold Petitioner’s appeal is not

       moot and consider the merits of the case. See Chavez, 374 N.C. at 467, 843 S.E.2d at

       146.

                                   V.   Standard of Review

¶ 17          Before a case arising from an application for site plan or subdivision approval

       comes to this Court, “the proceeding in question has been subject to several levels of

       examination and review.” PHG Asheville, LLC v. City of Asheville, 374 N.C. 133, 148–

       49, 839 S.E.2d 755, 765 (2020). The stage at which the application sits determines

       the standard of review to be utilized by the reviewing body. See id. at 149, 839 S.E.2d

       at 765–66.

¶ 18          Initially, the application for a permit comes before a local governmental board,

       and the board “must determine whether an applicant has produced competent,
                          SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



       material, and substantial evidence tending to establish the existence of the facts and

       conditions which the ordinance requires for the issuance of [the requested permit].”

       Id. at 149, 839 S.E.2d at 766 (citation, emphasis, and internal quotation marks

       omitted). If the applicant satisfies the initial burden of production, the applicant is

       “prima facie . . . entitled to the issuance of the requested permit.” Id. at 149, 839

       S.E.2d at 766 (internal quotation marks omitted). Where the applicant is entitled to

       the approval of its application, “any decision to deny the application should be based

       upon findings contra which are supported by competent, material, and substantial

       evidence appearing in the record . . . .” Id. at 149, 839 S.E.2d at 766 (emphasis added

       and internal quotation marks omitted).

¶ 19         Should an applicant appeal the board’s decision to the superior court by filing

       a petition for writ of certiorari under N.C. Gen. Stat. § 160D-1402, the superior court’s

       task of reviewing the application upon issuing a writ includes:

                    ensur[ing] that the rights of petitioners have not been
                    prejudiced because the decision-making body’s findings,
                    inferences, conclusions, or decisions were:

                    (a)   In violation of constitutional provisions, including
                    those protecting procedural due process rights.

                    (b)   In excess of the statutory authority conferred upon
                    the local government, including preemption, or the
                    authority conferred upon the decision-making board by
                    ordinance.

                    (c)    Inconsistent with applicable procedures specified by
                          SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                                          Opinion of the Court



                    statute or ordinance.

                    (d)    Affected by other error of law.

                    (e)   Unsupported by competent, material,                 and
                    substantial evidence in view of the entire record.

                    (f)    Arbitrary or capricious.

       N.C. Gen. Stat. § 160D-1402(j)(1)(a)-(f) (2021).

¶ 20          “The proper standard for the superior court’s judicial review depends upon the

       particular issues presented on appeal.” Mann Media, Inc. v. Randolph Cnty. Plan.

       Bd., 356 N.C. 1, 13, 565 S.E.2d 9, 17 (2002) (citations and internal quotation marks

       omitted). In the event the “petitioner contends the board’s decision was based on an

       error of law, ‘de novo’ review is proper.” Id. at 13, 565 S.E.2d at 17 (citations omitted

       and emphasis added). “Under de novo review[,] a reviewing court considers the case

       anew and may freely substitute its own interpretation of an ordinance for a board[’s]

       conclusions of law.” Morris Commc’ns Corp. v. City of Bessemer, 365 N.C. 152, 156,

       712 S.E.2d 868, 871 (2011) (emphasis added).              “Whether the record contains

       competent, material, and substantial evidence is a conclusion of law, reviewable de

       novo.” N.C. Gen. Stat. § 160D-1402(j)(2) (2021); see also PHG Asheville, 374 N.C. at

       150–51, 839 S.E.2d at 766–67 (citation omitted). Our Court has defined “material

       evidence” as “[e]vidence having some logical connection with the consequential facts

       or the issues.” Am. Towers, Inc. v. Town of Morrisville, 222 N.C. App. 638, 642, 731
                           SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                                           Opinion of the Court



       S.E.2d 698, 702 (2012) (citation omitted), disc. rev. denied, 366 N.C. 603, 743 S.E.2d

       189. “Substantial evidence” means “such relevant evidence as a reasonable mind

       might accept as adequate to support a conclusion.” Id. at 642, 731 S.E.2d at 702

       (citation omitted).

¶ 21            “In the event that the petitioner contends that the local governmental body’s

       decision was either (1) arbitrary or capricious or (2) not supported by competent,

       material, or substantial evidence, the superior court is required to conduct a whole

       record review.” PHG Asheville, LLC, 374 N.C. at 150–51, 839 S.E.2d at 766–67.

       Under the whole record test, “the reviewing court must examine all competent

       evidence (the ‘whole record’) in order to determine whether the agency decision is

       supported by substantial evidence.” Mann Media, Inc., 356 N.C. at 14, 565 S.E.2d at

       17 (citations and internal quotation marks omitted). In applying “the whole record

       test, [a] finding must stand unless it is arbitrary [or] capricious.” Id. at 16, 565 S.E.2d

       at 19.

¶ 22            When this Court reviews an order of the superior court relating to an agency

       decision, we examine the order for errors of law in a twofold process: “(1) determining

       whether the trial court exercised the appropriate scope of review and, if appropriate,

       (2) deciding whether the court did so properly.” Id. at 14, 565 S.E.2d at 18.

¶ 23            In this case, it is clear the superior court correctly exercised the de novo

       standard of review in conducting its statutory interpretation of N.C. Gen. Stat. §
                            SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                                           Opinion of the Court



       160A-307.1 because the court’s Order states it proceeded de novo on the issue. See

       id. at 14, 565 S.E.2d at 18. For the reasons set forth below, we conclude the trial

       court properly applied de novo review in reaching its decision that N.C. Gen. Stat. §

       160A-307.1 does not prohibit municipalities from regulating pedestrian and bicycle

       connectivity. See id. at 14, 565 S.E.2d at 18.

¶ 24             Petitioner contends “[t]he Superior Court erred when it applied whole record

       review” to the issue of whether the burden of production is met. We agree. The trial

       court should have “applied de novo review to determine the initial legal issue of

       whether Petitioner had presented competent, material, and substantial evidence.”

       See PHG Asheville, LLC v. City of Asheville, 262 N.C. App. 231, 241, 822 S.E.2d 79,

       86 (2018), aff’d, 374 N.C. 133, 839 S.E.2d 755 (2020).        Instead, the trial court

       erroneously exercised the whole record test in determining the preliminary legal

       question concerning the sufficiency of Petitioner’s evidence.        For the reasons

       discussed below, we nevertheless conclude the trial court correctly affirmed the

       Board’s decisions because Petitioner failed to meet its burden of production to show

       it is entitled to the requested permits; thus, we find no prejudicial error. See Cannon

       v. Zoning Bd. of Adjustment, 65 N.C. App. 44, 47, 308 S.E.2d 735, 737 (1983)

       (concluding the petitioner’s challenged findings were “a recitation of largely

       uncontroverted evidence” and therefore the board’s decision was not prejudicial

       error).
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



                                         VI.    Analysis

       A. The Town’s Local Ordinances “Requiring Sidewalks”

¶ 25         In its first argument, Petitioner contends N.C. Gen. Stat. § 160A-307.1

       prohibits “municipalities from requiring or otherwise conditioning approval of school

       construction on meeting local street improvement requirements,” including sidewalk

       improvement requirements. The Town asserts the plain text of the statute indicates

       the legislature’s intent to limit a municipality’s “ability to require ‘street

       improvements’ for schools to only those that are required for safe ingress and egress

       ‘to the municipal street system’ and that are physically connected to the school’s

       driveway”; thus, the legislature did not contemplate sidewalks falling within the

       meaning of a “street improvement.”

¶ 26         After careful review, we agree with the Town’s interpretation of N.C. Gen. Stat.

       § 160A-307.1, and we reject Petitioner’s contention that sidewalks are included

       within the meaning of “street improvements” for purposes of interpreting N.C. Gen.

       Stat. § 160A-307.1.

¶ 27         We review de novo the issue of whether N.C. Gen. Stat. § 160A-307.1 was

       properly interpreted. See Mann Media, Inc., 356 N.C. at 13, 565 S.E.2d at 17; see also

       Quality Built Homes, Inc. v. Town of Carthage, 369 N.C. 15, 18, 789 S.E.2d 454, 457

       (2016) (“We review matters of statutory interpretation de novo . . . .”).

¶ 28         N.C. Gen. Stat. § 160A-307.1 provides in pertinent part:
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



                    A city may only require street improvements related to
                    schools that are required for safe ingress and egress to the
                    municipal street system and that are physically connected
                    to a driveway on the school site.            The required
                    improvements shall not exceed those required pursuant to
                    [N.C. Gen. Stat. §] 136-18(29).

       N.C. Gen. Stat. § 160A-307.1 (2021).

¶ 29         Petitioner argues the broad definition of “improvements” found under N.C.

       Gen. Stat. § 136-18(29a) is controlling as to the definition of “street improvements”

       under N.C. Gen. Stat. § 160A-307.1. Petitioner reasons N.C. Gen. Stat. § 160A-307.1

       references “[t]he required improvements” in citing to N.C. Gen. Stat. § 136-18(29).

       The Town maintains Petitioner’s reading of the statute would lead to “absurd results”

       and “conflict[s] with the plain language of the statute.”

¶ 30         “In the interpretation of statutes, the legislative will is the all-important or

       controlling factor.”   In re Hardy, 294 N.C. 90, 95, 240 S.E.2d 367, 371 (1978).

       “Statutory interpretation properly begins with an examination of the plain words of

       the statute.” Jeffries v. Cnty. of Harnett, 259 N.C. App. 473, 488, 817 S.E.2d 36, 47

       (2018) (citation omitted), disc. rev. denied, 372 N.C. 297, 826 S.E.2d 710 (2019). When

       language is “clear and unambiguous within the context of the statute,” the courts

       must give the words their “plain and ordinary meanings.” Brown v. Flowe, 349 N.C.

       520, 522, 507 S.E.2d 894, 896 (1998). “[U]ndefined words in a statute ‘must be given

       their common and ordinary meaning’” when interpreting the plain language. State
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



       v. Rieger, 267 N.C. App. 647, 649, 833 S.E.2d 699, 701 (2019) (quoting In re Clayton-

       Marcus Co., Inc., 286 N.C. 215, 219, 210 S.E.2d 199, 202 (1974)). However, “[w]ords

       and phrases of a statute may not be interpreted out of context, but individual

       expressions must be construed as a part of the composite whole and must be accorded

       only that meaning which other modifying provisions and the clear intent and purpose

       of the act will permit.” In re Hardy, 294 N.C. at 95–96, 240 S.E.2d at 371–72 (internal

       quotations omitted). Under the interpretative canon of noscitur a sociis, “[w]hen a

       word used in a statute is ambiguous or vague, its meaning may be made clear and

       specific by considering the company in which it is found[,] and the meaning of the

       terms which are associated with it.” Winston v. Beeson, 135 N.C. 271, 280, 47 S.E.

       457, 460 (1904); see State v. Emery, 224 N.C. 581, 583, 31 S.E.2d 858, 860 (1944)

       (“Noscitur a sociis is a rule of construction applicable to all written instruments.”).

¶ 31          “[S]treet improvements” is not defined in Chapter 160A; thus, we look to the

       ordinary meaning of the words that comprise the term. See Rieger, 267 N.C. App. at

       649, 833 S.E.2d at 701. According to Merriam-Webster, a “street” is defined as “a

       thoroughfare especially in a city, town, or village that is wider than an alley or lane

       that usually includes sidewalks.” Street, Merriam-Webster, https://www.merriam-

       webster.com/dictionary/street (last visited June 9, 2022) (emphasis added).           An

       “improvement” means “the act or process of improving.” Improvement, Merriam-

       Webster, https://www.merriam-webster.com/dictionary/improvement (last visited
                           SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                              2022-NCCOA-494

                                           Opinion of the Court



       June 9, 2022). “Improve” means “to make (something better).” Improve, Merriam-

       Webster, https://www.merriam-webster.com/dictionary/improve (last visited June 9,

       2022).

¶ 32            Applying the ordinary meaning of the word “street” to the statute at issue, the

       statute     would   prohibit   municipalities    from      mandating   improvements   of

       thoroughfares—and        potentially    improvements        of   sidewalks—unless   such

       improvement is “required for safe ingress and egress to the municipal street system

       and [is] physically connected to a driveway on the school site.” See N.C. Gen. Stat. §

       160A-307.1.      We next determine if the language of the statute is “clear and

       unambiguous” as to whether sidewalks should be included within the ordinary

       meaning of “street improvements” based on the “context of the statute.” See Brown,

       349 N.C. at 522, 507 S.E.2d at 896; In re Hardy, 294 N.C. at 95–96, 240 S.E.2d at 371.

¶ 33            According to Black’s Law Dictionary, “ingress” is “[t]he act of entering,” and

       “egress” is “[t]he act of going out or leaving.” Ingress, Black’s Law Dictionary (10th

       ed. 2014); egress, Black’s Law Dictionary (10th ed. 2014). In applying the principle

       of noscitur a sociis, we cannot conclude the legislature intended sidewalks to be

       required for safely entering into, and leaving from, the municipal street system, nor

       did it intend for cities to require only sidewalks which are “physically connected to a

       driveway on the school site.” See N.C. Gen. Stat. § 160A-307.1.

¶ 34            Finally, we consider the other statutory sections of Chapter 160A dealing with
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



       sidewalks, streets, and/or improvements. “[W]e must be guided by the ‘fundamental

       rule of statutory construction that statutes in pari materia, and all parts thereof,

       should be construed together and compared with each other.’” Martin v. N.C. Dep’t

       Health & Hum. Servs., 194 N.C. App. 716, 719, 670 S.E.2d 629, 632 (2009) (emphasis

       added) (quoting Redevelopment Comm’n v. Sec. Nat’l Bank, 252 N.C. 595, 610, 114

       S.E.2d 688, 698 (1960)). We have stated “[w]hen a legislative body includes particular

       language in one section of a statute but omits it in another section of the same Act, it

       is generally presumed that [the legislative body] acts intentionally and purposely in

       the disparate inclusion or exclusion.” N.C. Dep’t of Revenue v. Hudson, 196 N.C. App.

       765, 768, 675 S.E.2d 709, 711 (2009) (internal quotation marks omitted) (quoting

       Rodriquez v. United States, 480 U.S. 522, 525, 107 S. Ct. 1391, 94 L. Ed. 2d 533, 537

       (1987).

¶ 35         Petitioner contends the definition of “improvements” found in N.C. Gen. Stat.

       § 136-18(29a) should “control [in this case] because it comes from a statute that limits

       the types of roadway improvements that can be imposed on schools by government.”

       N.C. Gen. Stat. § 136-18(29a) provides: “[t]he term ‘improvements,’ as used in this

       subdivision, refers to all facilities within the right-of-way required to be installed to

       satisfy the road cross-section requirements depicted upon the approved plans,”

       including, inter alia, roadway construction, ditches and shoulders, and sidewalks.

       N.C. Gen. Stat. § 136-18(29a) (2021).       The use of the phrase “as used in this
                           SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



       subdivision,” indicates the legislature’s intent to restrict this definition of general

       “improvements” to this particular subsection.             Additionally, N.C. Gen. Stat. §

       136.18(29), the statute cited in N.C. Gen. Stat. § 160A-307.1, is referring only to

       driveway connections—not sidewalks. Thus, we are not persuaded by Petitioner’s

       argument that we should apply the definition of “improvements” found in N.C. Gen.

       Stat. § 136-18(29a) to interpret “street improvements” under N.C. Gen. Stat. § 160A-

       307.1.

¶ 36            Additionally, our review of North Carolina statutes reveals not only has the

       General Assembly specifically referred to “sidewalks” when it intended to pass laws

       affecting sidewalks, see e.g., N.C. Gen. Stat. § 160A-296 (2021); N.C. Gen. Stat. §

       160A-189 (2021); N.C. Gen. Stat. 160A-300 (2021), but it has also specifically referred

       to “sidewalk improvements” when it intended to pass laws affecting sidewalk

       improvements. See N.C. Gen. Stat. § 160A-217 (2021).

¶ 37            In passing N.C. Gen. Stat. § 160A-217, the legislature distinguished between

       “street improvements” and “sidewalk improvements” in the context of levying special

       assessments for such improvements by using the disjunctive term “or” in separating

       the phrases “street improvements” and “sidewalk improvements.”              See Miller v.

       Lillich, 167 N.C. App. 643, 646, 606 S.E.2d 181, 183 (2004) (The legislature’s use of

       the word “or” to separate sub-parts of the statute at issue indicated the sub-parts

       “should be read disjunctively, each being an alternative to the other.”). The General
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



       Assembly’s   specific   use   of   the   terms     “street   improvements,”   “sidewalk

       improvements,” and “improvements” in certain sections of Chapter 160A indicates its

       intent to have the categories separate and distinct from one another. Accordingly,

       we conclude the term “street improvements” referred to in N.C. Gen. Stat. § 160A-

       307.1 does not include sidewalk improvements. Therefore, we hold the superior court

       correctly concluded “N.C. Gen. Stat. § 160A-307.1 does not prohibit towns from

       regulating pedestrian and bicycle connectivity in relation to proposed new schools.”

¶ 38         We briefly discuss the separate concurring and dissenting opinion, which

       concludes N.C. Gen. Stat. § 160A-307.1 preempts the Town’s ordinances requiring

       sidewalks. The separate opinion correctly considers the plain meaning of the terms

       “street” and “improvement,” then erroneously offers cases that neither interpret the

       statute at issue nor consider the legislative intent of the statute. Rather, the cases

       are offered as support for the proposition that streets include sidewalks. Although

       these cases may appear to support the desired conclusion, their consideration in this

       context is contrary to the rules regarding statutory interpretation that have been

       developed by the Courts in this State. See Blowing Rock v. Gregorie, 243 N.C. 364,

       371, 90 S.E.2d 898, 904 (1956) (“Statutes in pari materia are to be construed together,

       and it is a general rule that the courts must harmonize such statutes, if possible, and

       give effect to each, that is, all applicable laws on the same subject matter should be

       construed together so as to produce a harmonious body of legislation, if possible.”);
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                          2022-NCCOA-494

                                         Opinion of the Court



       Wal-Mart Stores East v. Hinton, 197 N.C. App. 30, 41–42, 676 S.E.2d 634, 644 (2009).

       B. Sufficiency of Evidence to Establish Prima Facie Case for Entitlement
          of Permits

¶ 39         As previously stated, the proper standard of review for the initial legal issue of

       whether Petitioner had presented competent, material, and substantial evidence is

       de novo. See PHG Asheville, LLC, 262 N.C. App. at 241, 822 S.E.2d at 86.

¶ 40         There is no dispute Petitioner’s Applications complied with finding of fact 3 of

       UDO Sections 15.8.2 and 15.9.2. Moreover, the superior court concluded Petitioner’s

       Applications complied with finding of fact 4, and the Town does not contest this

       conclusion. Thus, only the superior court’s rulings as to findings of fact 1 and 2 are

       relevant to Petitioner’s appeal of the Applications. We consider the sufficiency of

       evidence for each factual finding in turn.

          1. Finding of Fact 1: Conformity with the Town’s Plans and Policies

¶ 41         Finding of fact 1 requires the requested permits are “consistent with the

       adopted plans and policies of the [T]own.” Here, denial of Petitioner’s Applications

       was based in part on Petitioner’s non-compliance with policies S-1 and S-3 of the

       Town’s policies for community-oriented schools.

             a. Community Plan, Policy S-1

¶ 42         As stated above, policy S-1 provides:

                    ADVANCED PLANNING FOR THE LOCATION OF NEW
                    PUBLIC SCHOOLS serving Wake Forest should be a joint
                    effort between the Wake County School Board and the
                          SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                                           Opinion of the Court



                     Town. School locations should serve to reinforce desirable
                     growth patterns rather than promoting sprawl. New
                     elementary school locations should be viewed as a
                     cornerstone of the neighborhoods they are intended to
                     serve.

¶ 43          Petitioner argues “N.C. Gen. Stat. § 115C-218.35 prevents the Town from using

       vague and general policies on school development to prevent the construction of a

       charter school in a specific location.” The Town asserts N.C. Gen. Stat. § 115C-218.35

       did not prohibit the Town from denying permit applications related to charter schools.

       Additionally, the Town explains in its brief that it did not deny the Applications based

       on Wake Prep’s location, and it accepted the permit applications for the location.

       Rather, the Town admits that it denied the Applications because Petitioner failed “to

       include adequate sidewalks to satisfy the [T]own’s policies and ordinances in

       contravention of UDO §§ 15.8.2 and 15.9.2 . . . .”

¶ 44          The pertinent part of N.C. Gen. Stat. § 115C-218.35 upon which Petitioner

       relies provides: “[a] charter school’s specific location shall not be prescribed or limited

       by a local board or other authority except a zoning authority.” N.C. Gen. Stat. § 115C-

       218.35(a) (2021). Because the Board is acting as a zoning authority in this case,

       Petitioner’s argument that this statute prevents the Town from considering

       Community Plan policies and corresponding regulations is without merit. We next

       consider whether Petitioner offered sufficient evidence that it complied with the

       Town’s plans and policies.
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



¶ 45         “A comprehensive plan is a policy statement to be implemented by zoning

       regulations, and it is the latter that have the force of law. It is generally deemed to

       be advisory, rather than controlling, and it may be changed at any time.” Piney Mt.

       Neighborhood Assoc. v. Town of Chapel Hill, 63 N.C. App. 244, 251, 304 S.E.2d 251,

       255 (1983) (citations and internal quotation marks omitted).               A board of

       commissioners “must also proceed under standards, rules, and regulations, uniformly

       applicable to all who apply for permits.” Application of Ellis, 277 N.C. 419, 425, 178

       S.E.2d 77, 81 (1970) (“[C]ommissioners cannot deny applicants a permit in their

       unguided discretion or, stated differently, refuse it solely because, in their view, [it]

       would ‘adversely affect the public interest.’”). “The inclusion of a use in a zoning

       district, even where a . . . permit is required, establishes a prima facie case that the

       use conforms with the comprehensive plan.” Am. Towers, Inc. v. Town of Morrisville,

       222 N.C. App. 639, 643, 731 S.E.2d 698, 703 (2012) (citing Woodhouse v. Bd. of

       Comm’rs, 299 N.C. 211, 216, 261 S.E.2d 882, 886 (1980)).

¶ 46         Here, policy S-1 is a policy statement applicable to the planning of a new school

       location. See Piney Mt. Neighborhood Ass’n, 63 N.C. App. at 251, 304 S.E.2d at 255.

       The Town does not argue that policy S-1 was implemented by a zoning regulation,

       nor does the Town contest that it accepted Petitioner’s permit applications for the

       Property to be the site location for Wake Prep. Therefore, policy S-1 is solely advisory,

       is irrelevant to Petitioner’s Applications, and was not a proper basis for the Board to
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                          Opinion of the Court



       deny the Site Plan Application. See id. at 251, 304 S.E.2d at 255. Furthermore, an

       elementary and secondary school is a permitted use within the RD District of the

       Property with additional supplemental standards; therefore, such an educational use

       “establishes a prima facie case that the use conforms with the comprehensive plan.”

       See Am. Towers, Inc., 222 N.C. App. at 643, 731 S.E.2d at 703.

              b. Community Plan, Policy S-3

¶ 47          Policy S-3 provides: “[s]chool campuses shall be designed to allow safe,

       pedestrian access from adjacent neighborhoods. Transportation facilities within 1.5

       miles of all public schools shall be a priority for construction of sidewalks, bike paths

       and pedestrian trails.”

¶ 48          Similar to policy S-1, policy S-3 is a policy of the Town’s comprehensive plan to

       be implemented by a zoning regulation and can be changed at any time. See Piney

       Mt. Neighborhood Ass’n, 63 N.C. App. at 251, 304 S.E.2d at 255. Standing by itself,

       S-3 is only advisory and does not have the force of law. See id. at 251, 304 S.E.2d at

       255.   However, UDO Section 3.7.5 is an ordinance by which policy S-3 was

       implemented. Thus, as discussed in detail below, Petitioner’s failure to satisfy UDO

       Section 3.7.5 was a proper basis on which the Town denied Petitioner’s applications.

          2. Finding of Fact 2: Compliance with Applicable Ordinances

¶ 49          Finding of fact 2 requires the Applications to “compl[y] with all applicable

       requirements of this ordinance.”
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                                           Opinion of the Court



¶ 50         In the instant case, the Town denied Petitioner’s Subdivision Plan Application

       because it did not comply with requirements set forth in UDO Section 3.7.5(A), which

       requires an applicant for a school to demonstrate how its plan will achieve “walking

       and bicycle accessibility by schoolchildren to schools” through off-premise sidewalks,

       multi-use trails or paths, or greenways connecting to existing networks. Similarly,

       the Town denied Petitioner’s Site Plan Application on the ground that Petitioner did

       not show it met the requirements of UDO Section 3.7.5(B), which requires all schools

       within the Town’s planning jurisdiction to have vehicular and pedestrian connectivity

       to surrounding residential areas.

¶ 51         Relying on Lanvale Properties, LLC v. County of Cabarrus, 366 N.C. 142, 731

       S.E.2d 800 (2012), Petitioner contends the Town erred in denying its Subdivision Plan

       Application on the ground that it failed to comply with UDO Section 3.7.5 because it

       is a zoning ordinance, and it is inapplicable to its subdivision request. We disagree

       and note Petitioner makes no argument as to why UDO Section 3.7.5 is inapplicable

       to its Site Plan Application.

¶ 52         In Lanvale Properties, LLC, our Court explained the difference between zoning

       ordinances and subdivision ordinances:

                    [A]s a general matter, subdivision ordinances are designed
                    to regulate the creation of new lots or separate parcels of
                    land. Unlike zoning, which controls the use of land and
                    remains important before, during and after development,
                    subdivision regulation generally refers to controls
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                                         Opinion of the Court



                    implemented during the development process. To this end,
                    subdivision ordinances have several purposes, including,
                    among other things, facilitat[ing] record keeping regarding
                    land ownership; establishing standards on the size and
                    shape of new lots and the layout of public facilities (such as
                    street location, intersection design, and the like); and
                    requir[ing] the provision of essential infrastructure (such
                    as roads, utilities, recreational lands, and open space) and
                    the details of how [that infrastructure] is to be laid out and
                    constructed. Therefore, county subdivision ordinances
                    control the development of specific parcels of land while
                    general zoning ordinances regulate land use activities over
                    multiple properties located within a distinct area of the
                    county’s territorial jurisdiction.

       Lanvale Props., LLC, 366 N.C. at 158–59, 731 S.E.2d at 812 (citations and internal

       quotation marks omitted).

¶ 53         In this case, UDO Section 3.7.5 is intended to regulate the development of land

       to be used for educational uses and requires the provision of “off-premise sidewalks,

       multi-use trails or paths, or greenways” to allow for accessibility by students to the

       schools and for vehicular and pedestrian connectivity to surrounding residential

       areas. See id. at 158, 731 S.E.2d at 812. Since the ordinance concerns a component

       of “essential infrastructure” for an elementary and secondary school within the

       Town’s planning jurisdiction, we conclude UDO Section 3.7.5 is a subdivision

       ordinance, and the superior court properly considered the ordinance in denying

       Petitioner’s Subdivision Plan Application. See id. at 158, 731 S.E.2d at 812.

¶ 54         As discussed in detail in Section A, the Town’s UDO Section 3.7.5 was not
                         SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                          2022-NCCOA-494

                                         Opinion of the Court



       preempted by N.C. Gen. Stat. § 160A-307.1, and Petitioner has failed to show that it

       was not required to comply with UDO Section 3.7.5 to satisfy conditions for approval

       of the Applications.

¶ 55         The separate concurring and dissenting opinion states “[t]he Town’s staff

       reviewed Petitioner’s submittals and submitted a written report. The Town’s written

       report noted no deficiencies or further improvements needed.” We note the staff

       report recommended the Board determine if Petitioner met the required findings of

       fact, including determining whether the plan complies with all applicable

       requirements of the UDO, including UDO Section 3.7.5. We further note the ultimate

       decision as to whether Petitioner presented “competent, material, and substantial

       evidence” and met the UDO requirements remained with the Board.

¶ 56         Our review of the record shows Petitioner brought forth evidence

       demonstrating it would dedicate a twenty-five-foot right of way line along the

       frontage of the property and provide a ten-foot-wide multi-use path one foot behind

       the right of way line.    Petitioner also offered testimony tending to show “the

       [proposed] sidewalk . . . would align with the entrance into Joyner Park and the trails

       within Joyner Park.” Since Petitioner demonstrates that it would provide pedestrian

       connectivity to only one residential neighborhood through Joyner Park located to the

       south of the proposed school, we hold the superior court did not err in affirming the

       Board’s decision to deny the Applications.
                           SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                              2022-NCCOA-494

                                          Opinion of the Court



                                       VII.     Conclusion

¶ 57            We deny the Town’s motion to dismiss Petitioner’s appeal because the case is

       not moot. We hold the Town’s local ordinances requiring pedestrian connectivity and

       accessibility for schoolchildren to a school is not preempted by N.C. Gen. Stat. § 160A-

       307.1.    Although the superior court erred in applying the whole record test in

       considering whether Petitioner presented competent, material, and substantial

       evidence, we find no prejudicial error. Our de novo review of the record reveals

       Petitioner failed to meet its burden of production to show it met Section 3.7.5 of the

       Town’s UDO to establish a prima facie case for entitlement of the permits.

       Accordingly, we affirm the decision of the superior court.

                AFFIRMED.

                Judge ARROWOOD concurs.

                Judge TYSON concurs in part and dissents in part by separate opinion.
             No. COA21-359 – Schooldev East, LLC v. Town of Wake Forest


             TYSON, Judge, concurring in part and dissenting in part.


¶ 58         I concur with the majority’s opinion holding the Town’s motion to dismiss as

       moot be denied. I also agree with the majority’s conclusions the superior court erred

       and applied the incorrect “whole record” standard of review. I further concur with

       “[the Town’s Board] cannot deny applicants a permit in their unguided discretion or,

       stated differently, refuse it solely because, in their view, [it] would ‘adversely affect

       the public interest.’” “The inclusion of a [permitted] use in a zoning district, even

       where a special use permit is required, establishes a prima facie case the use

       conforms with the comprehensive plan.” Am. Towers, Inc. v. Town of Morrisville, 222

       N.C. App. 638, 643, 731 S.E.2d 698, 703 (2012) (citing Woodhouse v. Bd. of Comm’rs,

       299 N.C. 211, 216, 261 S.E.2d 882, 886 (1980)). As such, Petitioner’s subdivision

       application should be approved.       The Town found Petitioner complied with all

       provisions of the applicable subdivision ordinances and future improvements to a

       parcel are subject to site plan review, and are not reviewed under the subdivision

       ordinance.

¶ 59         However, the majority incorrectly concludes the superior court’s erroneous

       whole record review was harmless; the Town’s UDO can pre-empt a limiting state

       statute, N.C. Gen. Stat. § 160A-307.1 (2021); and, Petitioner’s evidence failed to

       establish a prima facie case of entitlement to the special use permit. I respectfully

       dissent.

                                            I.   Issues
                            SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                               TYSON, J., concurring in part and dissenting in part

¶ 60         Petitioner petitioned for a writ of certiorari pursuant to N.C. Gen. Stat. § 160A-

       393, recodified as N.C. Gen. Stat. § 160D-1402 (2021).            Petitioner argued in its

       petition: (1) N.C. Gen. Stat. § 160A-307.1 prohibits the Town from denying the

       Applications for failing to meet the Town’s policies requiring school connectivity to

       adjoining neighborhoods; (2) the Town cannot deny the Subdivision Plan Application

       because it found the Subdivision Plan Application complied with all provisions of the

       applicable subdivision ordinances; and, (3) Petitioner presented sufficient evidence to

       establish it is entitled to the permits, and there was no competent evidence contra in

       the record to support denial.

                                  II.    Standards of Review

¶ 61         “Whether the record contains competent, material, and substantial evidence is

       a conclusion of law, reviewable de novo.”           N.C. Gen. Stat. § 160D-1402(j)(2).

       Petitioner argues no disputed facts exist in this case and the only question is whether

       it “produced competent, material, and substantial evidence tending to establish the

       existence of the facts and conditions which the ordinance requires for the issuance of

       a special use permit[.]” Humble Oil & Ref. Co. v. Bd. of Aldermen, 284 N.C. 458, 468,

       202 S.E.2d 129, 136 (1974).

¶ 62         We all agree the Petitioner correctly argues: “[t]he Superior Court erred when

       it applied whole record review,” to the issue of whether Petitioner’s burden of

       production was met, a deferential review to the Town. Our Supreme “Court has
                             SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                               TYSON, J., concurring in part and dissenting in part

       clearly held, the extent to which an applicant has presented competent, material, and

       substantial evidence tending to satisfy the standards set out in the applicable

       ordinance” for a quasi-judicial permit “is a question directed toward the sufficiency of

       the evidence presented by the applicant and involves the making of a legal, rather

       than a factual, determination.” PHG Asheville, LLC v. City of Asheville, 374 N.C.

       133, 152, 839 S.E.2d 755, 767 (2020).

¶ 63         We all also agree the trial court should have “applied de novo review to

       determine the initial legal issue of whether Petitioner had presented competent,

       material, and substantial evidence.” PHG Asheville, LLC v. City of Asheville, 262

       N.C. App. 231, 241, 822 S.E.2d 79, 86 (2018), aff’d, 374 N.C. 133, 839 S.E.2d 755

       (2020). Instead, the trial court erroneously applied the deferential “whole record” test

       to determine the legal question concerning the sufficiency of Petitioner’s evidence.

       See id.

¶ 64         Also, the issue of whether N.C. Gen. Stat. § 160A-307.1 was properly

       interpreted and applied is reviewed de novo. See Mann Media, Inc. v. Randolph Cty.

       Planning Bd., 356 N.C. 1, 13, 565 S.E.2d 9, 17 (2002); see also Quality Built Homes,

       Inc. v. Town of Carthage, 369 N.C. 15, 18, 789 S.E.2d 454, 457 (2016) (“We review

       matters of statutory interpretation de novo”) (citation omitted).

¶ 65         “The fundamental right to [own and use] property is as old as our state.” Kirby

       v. N.C. Dep’t of Transp., 368 N.C. 847, 852, 786 S.E.2d 919, 923 (2016) (citations
                             SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                               TYSON, J., concurring in part and dissenting in part

       omitted). “Public policy has long favored the free and unrestricted use and enjoyment

       of land.    Id. at 853, 786 S.E.2d at 924 (citations and internal quotation marks

       omitted).

¶ 66         “The general rule is that a zoning ordinance, being in derogation of common

       law property rights, should be construed in favor of the free use of property.” Dobo v.

       Zoning Bd. of Adjustment of Wilmington, 149 N.C. App. 701, 712, 562 S.E.2d 108, 115

       (2002) (Tyson, J., dissenting), rev’d per curiam for reasons stated in the dissenting

       opinion, 356 N.C. 656, 576 S.E.2d 324 (2003); See Yancey v. Heafner, 268 N.C. 263,

       266, 150 S.E.2d 440, 443 (1966); City of Sanford v. Dandy Signs, Inc., 62 N.C. App.

       568, 569, 303 S.E.2d 228, 230 (1983); Innovative 55, LLC v. Robeson Cty., 253 N.C.

       App. 714, 720, 801 S.E.2d 671, 676 (2017).

                     Zoning regulations are in derogation of common law
                     rights and they cannot be construed to include or
                     exclude by implication that which is not clearly
                     their express terms. It has been held that well-founded
                     doubts as to the meaning of obscure provisions of a Zoning
                     Ordinance should be resolved in favor of the free use of
                     property.

¶ 67         Land v. Village of Wesley Chapel, 206 N.C. App. 123, 131, 697 S.E.2d 458, 463

       (2010) (emphasis original)(citations omitted). The Town’s restrictive ordinances are

       to be construed narrowly and their applicability is limited and pre-empted by a state

       statute, which addresses and controls the very issue of the interior sidewalk

       improvements. N.C. Gen. Stat. § 160A-307.1.
                              SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                             2022-NCCOA-494

                                TYSON, J., concurring in part and dissenting in part

             III.   Sufficiency of Evidence to Establish a Prima Facie Case

¶ 68         The Petitioner’s burden of production at a use permit hearing is well

       established: “[W]hether the applicant for a conditional use permit made out the

       necessary prima facie case does not involve determining whether the applicant met

       a burden of persuasion, as compared to a burden of production, and is subject to de

       novo, rather than whole record, review during the judicial review process.” PHG

       Asheville, LLC, 374 N.C. at 153 n5, 839 S.E.2d at 768 n5. Under de novo review, the

       question is whether Petitioner “produced competent, material, and substantial

       evidence tending to establish the existence of the facts and conditions which the

       ordinance requires for the issuance of a [use] permit.” Id. at 149, 839 S.E.2d at 766

       (citation omitted).

¶ 69         “In the event that the applicant satisfies this initial burden of production, then

       ‘prima facie he is entitled to’ the issuance of the requested permit.” Id. (internal

       citation omitted).    The Supreme Court has analogized the applicant’s burden of

       production in these cases “to the making of the showing necessary to overcome a

       directed verdict motion during a jury trial.” Id at 152, 839 S.E.2d at 767. In cases

       where facts are not in dispute, “the City simply lack[s] the legal authority to deny,” if

       an applicant produces “competent, material, and substantial evidence” on each of the

       relevant standards for approval. Id. at 158, 839 S.E.2d at 771; Id. at 145, 839 S.E.2d

       at 763.
                            SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                              TYSON, J., concurring in part and dissenting in part

¶ 70         Petitioner correctly argues the Town cannot deny the Subdivision Plan

       Application because the evidence supports and the Town found: (1) the Subdivision

       Plan Application complied with all provisions of the applicable subdivision

       ordinances; (2) it presented sufficient evidence to establish it is entitled to the

       permits; and, (3) no competent evidence contra in the record supports denial.

¶ 71         Also, no party disputes Petitioner’s Applications complied with finding of fact

       3 of UDO §§ 15.8.2 and 15.9.2.        As noted above, the superior court concluded

       Petitioner’s Applications also complied with finding of fact 4. The Town does not

       contest this conclusion on appeal. Thus, only factors 1 and 2 are at issue.

¶ 72         The Town, the superior court, and the majority’s opinion incorrectly weighs the

       evidence Petitioner produced in determining whether competent, material, and

       substantial evidence was submitted.        The RD Zoning District applicable to the

       Property unambiguously states an elementary and secondary school is a permitted

       use, with additional supplemental standards.           This permitted educational use

       “establishes a prima facie case that the use conforms with the comprehensive plan.”

       See Am. Towers, Inc., 222 N.C. App. at 643, 731 S.E.2d at 703 (citation omitted).

¶ 73         The majority’s opinion correctly concludes S-1 is a non-binding policy

       statement not applicable or controlling to Petitioner’s applications. See Piney Mt.

       Neighborhood Ass’n v. Town of Chapel Hill, 63 N.C. App. 244, 251, 304 S.E.2d 251,

       255 (1983). The majority’s opinion also correctly notes the Town does not argue on
                             SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                               TYSON, J., concurring in part and dissenting in part

       appeal that policy S-1 was implemented by a zoning regulation, nor does the Town

       contest it accepted Petitioner’s permit applications for the Property as a permitted

       use to be the site location for an educational facility, Wake Prep, and not as a re-

       zoning application. S-1 is solely advisory, irrelevant to Petitioner’s Applications, and

       was an improper basis for the Board to deny the Site Plan Application. See id. We

       all agree this basis neither supports the Board’s denial of Petitioner’s applications

       nor the superior court’s affirmance thereof.

¶ 74         Petitioner contends the Town erred in denying its Subdivision Plan Application

       on the ground it failed to comply with UDO Section 3.7.5 because it is a zoning

       ordinance, and it is inapplicable to its subdivision request. The majority’s opinion

       improperly conflates the separate and distinct functions of subdivision and zoning

       ordinances.

¶ 75         Our Supreme Court in Lanvale Properties, LLC, sets out the differences

       between and in interpreting zoning ordinances and subdivision ordinances:

                     [A]s a general matter, subdivision ordinances are
                     designed to regulate the creation of new lots or
                     separate parcels of land.       Unlike zoning, which
                     controls the use of land and remains important before,
                     during and after development, subdivision regulation
                     generally refers to controls implemented during the
                     development process.      To this end, subdivision
                     ordinances have several purposes, including among
                     other things, facilitat[ing] record keeping regarding
                     land ownership; establishing standards on the size
                     and shape of new lots and the layout of public
                     facilities (such as street location, intersection
                            SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                              TYSON, J., concurring in part and dissenting in part

                    design, and the like); and requir[ing] the provision
                    of essential infrastructure (such as roads, utilities,
                    recreational lands, and open space) and the details
                    of how [that infrastructure] is to be laid out and
                    constructed.        Therefore,   county    subdivision
                    ordinances control the development of specific
                    parcels of land while general zoning ordinances
                    regulate land use activities over multiple properties
                    located within a distinct area of the county’s territorial
                    jurisdiction.

       Lanvale Props., LLC v. Cnty. Of Cabarrus, 366 N.C. 142, 158-59, 731 S.E.2d 800, 812

       (2012) (citations and internal quotation marks omitted) (emphasis supplied).

¶ 76         In this case, the plain language of the Town’s UDO contains the word

       “development” in addition to prescribing policy goals for “adequate infrastructure

       (transportation and utilities)” and “development of adjacent properties or other

       neighborhood uses.” The intended regulation of the “development” of land to be used

       for educational uses requires the provision of “off-premise sidewalks, multi-use trails

       or paths, or greenways” to allow for accessibility by students to the schools and for

       vehicular and pedestrian connectivity to surrounding residential areas.” Id. at 158,

       731 S.E.2d at 812.      Since the ordinance concerns a component of “essential

       infrastructure” relating to “transportation and utilities” for an elementary and

       secondary school within the Town’s planning jurisdiction, the Town and the superior

       court erred in denying Petitioner’s Applications. See id.

¶ 77         Under this standard, Petitioner clearly produced competent, material, and

       substantial evidence sufficient of a prima facie showing of entitlement to the
                            SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                           2022-NCCOA-494

                              TYSON, J., concurring in part and dissenting in part

       respective permits. Petitioner’s evidence proffers to build a ten-foot-wide multi-use

       path along the front of the property, inside the public right of way. The Town’s staff

       reviewed Petitioner’s submittals and submitted a written report. The Town’s written

       report noted no deficiencies or further improvements needed.                  No competent

       testimony nor evidence contra was offered to challenge Petitioner’s evidence or this

       report. While none of the Town’s commissioners stated UDO 3.7.5 was relevant to

       the overall decision, Petitioner still offered competent, material, and substantial

       evidence to meet those requirements by showing this multi-use path would be for

       pedestrians and cyclists to use as a public sidewalk and path to a neighborhood

       located at the property’s southern point.

¶ 78         The Commissioners violated their oath to be an impartial decision maker in a

       quasi-judicial proceeding.   The decision must be based solely on the evidence

       presented. The Board ignored the evidence and merely substituted their subjective

       and unqualified hunches and notions to place an unlawful burden of persuasion upon

       Petitioner. This they cannot lawfully do. A “necessary prima facie case does not

       involve determining whether the applicant met a burden of persuasion, as compared

       to a burden of production, and is subject to de novo, rather than whole record, review

       during the judicial review process.” PHG Asheville, LLC, 374 N.C. at 153 n5, 839

       S.E.2d at 768 n5.

¶ 79         In addition to the Town staff’s testimony and report, Petitioner’s permit
                              SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                             2022-NCCOA-494

                                TYSON, J., concurring in part and dissenting in part

       requests met Town ordinances at the quasi-judicial hearing. Nine witnesses, three

       of which qualified and were received as experts, testified for Petitioner at the Town’s

       public hearing. No one from the Town or any opponents presented any evidence of

       noncompliance with any of the Town’s ordinances or policies. This evidence clearly

       satisfied Petitioner’s burden of production at a quasi-judicial hearing to be issued the

       special use permit.

¶ 80          Regarding Petitioner’s permit applications and the additional internal

       sidewalks, the Town’s Mayor stated, “it’s not just that we can’t require it, it’s that we

       cannot deny it because [of a lack of sidewalks].” The Town’s attorney affirmed this

       statement. Petitioner provided competent evidence to show their application met all

       requirements for approval.

¶ 81          The Town had accepted and affirmed Petitioner’s findings in its own set of

       hearings on the issue.        The Town offers no lawful basis to deny, and its

       Commissioners were sworn to be impartial and to base their decision solely on the

       record evidence, rather than their personal preferences or unsupported allegations.

       Id. “[C]ommissioners cannot deny applicants a permit in their unguided discretion

       or, stated differently, refuse it solely because, in their view, [it] would ‘adversely affect

       the public interest.’” In re Application of Ellis, 277 N.C. 419, 425, 178 S.E.2d 77, 81

       (1970).

¶ 82          Petitioner argues “N.C. Gen. Stat. § 115C-218.35 prevents the Town from using
                               SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                               2022-NCCOA-494

                                  TYSON, J., concurring in part and dissenting in part

       vague and general policies on school development to prevent the construction of a

       [public] charter school in a specific location.”           The Town admits it denied the

       Applications solely because Petitioner failed “to include adequate sidewalks to satisfy

       the [T]own[’]s policies and ordinances in contravention of UDO §§ 15.8.2 and 15.9.2[.]”

¶ 83          The Town’s quasi-judicial hearing “must also proceed under standards, rules,

       and regulations, uniformly applicable to all who apply for permits.” Id. The Town’s

       decision must be based solely upon the evidence presented at the hearing, by an

       impartial decision maker, and any decision maker’s bias, personal and subjective

       policy preferences are immaterial, are not evidence contra, and cannot support denial.

       Id. (“[C]ommissioners cannot deny applicants a permit in their unguided discretion

       or, . . . , refuse it solely because, . . . , [it] would ‘adversely affect the public interest.’”).

¶ 84          “The inclusion of a [permitted] use in a zoning district, even where a . . . permit

       is required, establishes a prima facie case that the use conforms with the

       comprehensive plan.” Am. Towers, Inc., 222 N.C. App. at 643, 731 S.E.2d at 703

       (citing Woodhouse v. Bd. of Comm’rs, 299 N.C. 211, 216, 261 S.E.2d 882, 886 (1980)).

       This prior legislative finding is binding upon the Town and is not subject to review

       by the city, town, or the superior court during a quasi-judicial special use permit

       hearing or review. Id.

¶ 85          Here, an elementary and secondary school is a permitted use within the RD

       District of the Property with supplemental permit standards. Such educational uses
                             SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                            2022-NCCOA-494

                               TYSON, J., concurring in part and dissenting in part

       as a permitted use in the RD District “establishes a prima facie case that the use

       conforms with the comprehensive plan” to satisfy that factor. Id.

¶ 86         Again, we all agree policy S-1 is only a policy statement applicable to the

       planning of a new school location. See Piney Mt. Neighborhood Ass’n, 63 N.C. App.

       at 251, 304 S.E.2d at 255. The Town does not argue policy S-1 was implemented by

       a zoning regulation, nor does the Town contest that it accepted Petitioner’s permit

       applications for the Property as currently zoned, to be the new school site location for

       Wake Prep. Petitioner’s Applications do not seek a rezoning of the Property.

¶ 87         Policy S-1 is solely advisory and is irrelevant to Petitioner’s Applications and

       the Town’s and superior court’s reliance thereon is not a lawful basis to deny the Site

       Plan Application. See id.; see C.C. & J. Enter., Inc. v. City of Asheville, 132 N.C. App.

       550, 553, 512 S.E.2d 766, 769, disc. review improvidently allowed, 351 N.C. 97, 521

       S.E.2d 117 (1999) (speculative assertions or mere expression of opinion about the

       possible effects of granting a permit are insufficient to support the findings of a quasi-

       judicial body); Jackson v. Guilford Cnty. Bd. of Adjustment, 275 N.C. 155, 164-65, 166

       S.E.2d 78, 84-85 (1969) (the legislature may only confer upon a subordinate agency

       the authority or discretion to execute a law if adequate guiding standards are laid

       down).

                                   1. Community Plan, Policy S-3

¶ 88         Policy S-3 provides: “[s]chool campuses shall be designed to allow safe,
                             SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                              2022-NCCOA-494

                                 TYSON, J., concurring in part and dissenting in part

       pedestrian access from adjacent neighborhoods. Transportation facilities within 1.5

       miles of all public schools shall be a priority for construction of sidewalks, bike paths

       and pedestrian trails.”

¶ 89         Similar to our analysis and conclusions of policy S-1, policy S-3 is also a policy

       of the Town’s comprehensive plan, is not an ordinance, and can be changed at any

       time. See Piney Mt. Neighborhood Ass’n, 63 N.C. App. at 251, 304 S.E.2d at 255.

       Standing by itself, policy S-3 is only advisory and has no force of law. See id.

¶ 90         Petitioner’s site plan in evidence demonstrates it would dedicate a twenty-five-

       foot right of way line along the frontage of the property and provide a ten-foot-wide

       multi-use path one foot behind the right of way line.                 Petitioner also offered

       unchallenged expert testimony tending to show “the [proposed] sidewalk . . . would

       align with the entrance into Joyner Park and the trails within Joyner Park.” The

       Town’s local ordinances requiring pedestrian connectivity and accessibility for

       schoolchildren to a school is clearly pre-empted by N.C. Gen. Stat. § 160A-307.1.

¶ 91         We all agree the superior court erred in applying the whole record test in

       considering whether Petitioner presented competent, material, and substantial

       evidence.    No competent, material, and substantial evidence contra rebuts

       Petitioner’s prima facie showing. Upon de novo review Petitioner clearly met its

       burden of production to show its compliance with § 3.7.5 of the Town’s UDO to

       establish a prima facie case for entitlement of the permits.
                              SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                             2022-NCCOA-494

                                TYSON, J., concurring in part and dissenting in part

¶ 92           Upon de novo review of the order, as is required by statute and well-established

       Supreme Court precedents, the superior court erred when it applied whole record

       review and affirmed the Board’s decision. The decision was prejudicial and not

       harmless. Petitioner clearly produced competent, material, and substantial evidence

       to make a prima facie showing of entitlement to the respective permits. The Town’s

       and the superior court’s reliance on this non-ordinance to deny Petitioner’s permit

       was unlawful and is properly reversed.

                        IV.   N.C. Gen. Stat. § 160A-307.1 Pre-emption

¶ 93           “Notwithstanding any provision of this Chapter to the contrary, a city may not

       condition the approval of any zoning, rezoning, or permit request on the waiver or

       reduction of any provision of this section.” N.C. Gen. Stat. § 160A-307.1 (emphasis

       supplied). Petitioner contends N.C. Gen. Stat. § 160A-307.1 prohibits “municipalities

       from requiring or otherwise conditioning approval of school construction on meeting

       local   street   improvement     requirements,”       including    sidewalk     improvement

       requirements. The language of the statute is clear, and no party asserts it contains

       any ambiguity. Id.

¶ 94           The analysis of whether Petitioner met the requirements of the Town’s UDO

       is subject to and must be reviewed under N.C. Gen. Stat. § 160A-307.1, which pre-

       empts and controls this issue. The Town is statutorily barred from withholding or

       conditioning the issuance of permits based upon “an out-and-out plan of extortion” or
                               SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                              2022-NCCOA-494

                                 TYSON, J., concurring in part and dissenting in part

       other interior site improvements. Nollan v. California Coastal Comm., 483 U.S. 825,

       837, 97 L. Ed. 2d 677, 689 (1987).

¶ 95            N.C. Gen. Stat. § 160A-307.1 provides in pertinent part:

                      A city may only require street improvements related to
                      schools that are required for safe ingress and egress to the
                      municipal street system and that are physically connected
                      to a driveway on the school site.            The required
                      improvements shall not exceed those required pursuant to
                      [N.C. Gen. Stat. §] 136-18(29).

       N.C. Gen. Stat. § 160A-307.1 (emphasis supplied).

¶ 96            Petitioner correctly asserts the plain text of the statute indicates the

       legislature’s intent to pre-empt and limit a municipality’s “ability to require ‘street

       improvements’ for schools to only those which are required for safe ingress and egress

       ‘to the municipal street system’ and are physically connected to the school’s

       driveway.”

                                             A. Definitions

¶ 97            Petitioner asserts the inclusion of the broad definition of “improvements” found

       under N.C. Gen. Stat. § 136-18(29a) controls the definition of “street improvements”

       under N.C. Gen. Stat. § 160A-307.1. Petitioner reasons N.C. Gen. Stat. § 160A-307.1

       specifically references “[t]he required improvements” in citing “improvements shall

       not exceed those required” in N.C. Gen. Stat. § 136-18(29). N.C. Gen. Stat. § 160A-

       307.1.

¶ 98            N.C. Gen. Stat. § 136-18(29a) provides: “[t]he term ‘improvements,’ as used in
                              SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                              2022-NCCOA-494

                                 TYSON, J., concurring in part and dissenting in part

        this subdivision, refers to all facilities within the right-of-way required to be installed

        to satisfy the road cross-section requirements depicted upon the approved plans,”

        including, inter alia, roadway construction, ditches and shoulders, and sidewalks.

        N.C. Gen. Stat. § 136-18(29a) (2021) (emphasis supplied).

¶ 99          Petitioner contends the definition of “improvements” used in N.C. Gen. Stat. §

        136-18(29a) “controls [in this case] because it comes from a statute that limits the

        types of roadway improvements that can be imposed on schools by government.”

¶ 100         The use of the phrase “as used in this subdivision,” clearly indicates the

        legislature’s intent to restrict this definition of general “improvements” to this

        subsection. Additionally, N.C. Gen. Stat. § 136-18(29), the statute cited in N.C. Gen.

        Stat. § 160A-307.1, is referring only to driveway connections—not sidewalks.

¶ 101         The statute also contains the express limitation a city “may only require street

        improvements . . . [which] are required for safe ingress and egress to the municipal

        street system and that are physically connected to a driveway on the school site.”

        N.C. Gen. Stat. § 160A-307.1 (2021) (emphasis supplied). By its own terms, the

        statute limits internal on-site improvements such as sidewalks, bike paths, trails,

        etc. to link a school campus to surrounding neighborhood.

¶ 102         The Town cannot require more as a condition of development approval unless

        they are “required for safe ingress and egress to the municipal street system and that

        are physically connected to a driveway on the school site.” Id. This limiting language
                              SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                               2022-NCCOA-494

                                TYSON, J., concurring in part and dissenting in part

        of the statute could not be plainer.

¶ 103         While “street improvements” are not defined in Chapter 160A, the ordinary

        meaning of the words are used that comprise the term. See State v. Rieger, 267 N.C.

        App. 647, 649, 833 S.E.2d 699, 701 (2019). According to The American Heritage

        College Dictionary, a “street” is defined as “a public way or thoroughfare in a city or

        town, usu[ally] with a sidewalk or sidewalks.” Street, The American Heritage College

        Dictionary (3d ed. 1993) (emphasis supplied). An “improvement” is defined as “the

        act or process of improving.” Improvement, The American Heritage College Dictionary

        (3d ed. 1993). “Improve” means “to . . . make better.” Improve, The American

        Heritage College Dictionary (3d ed. 1993).

                                             B. Application

¶ 104         Applying the ordinary meaning of the word “street” to the statute at issue, “[a]

        city may only require street improvements” of thoroughfares—and potentially

        improvements of sidewalks solely as “required for safe ingress and egress to the

        municipal street system and [is] physically connected to a driveway on the school

        site.” N.C. Gen. Stat. § 160A-307.1. Presuming N.C. Gen. Stat. § 160A-307.1 was

        ambiguous and requires statutory interpretation, the inclusion of the word “street”

        in the statute includes sidewalks.

¶ 105         For more than a century, our appellate courts have held the “street” includes

        sidewalks. See Willis v. New Bern, 191 N.C. 507, 510, 132 S.E. 286, 287 (1926) (“[A]
                              SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                             2022-NCCOA-494

                                TYSON, J., concurring in part and dissenting in part

        street includes the roadway . . . and sidewalks.”); see also Hester v. Durham Traction

        Co., 138 N.C. 288, 291, 50 S.E. 711, 713 (1905) (“The rights, powers, and liability of

        the municipality extend equally to the sidewalk as to the roadway, for both are parts

        of the street.”); see also State v. Mabe, 85 N.C. App. 500, 503, 355 S.E.2d 186, 188

        (1987)(citation omitted) (“By way of analogy, courts have universally held that a

        ‘street’ includes not only the roadway and travelled portions but also the sidewalks.”).

                            C. Contradiction with Town Ordinances

¶ 106          The Town’s and the superior court’s position not only contradicts § 160A-307.1,

        it contradicts its own ordinance enforcement, which treats sidewalks as “street

        improvements.”

¶ 107         To prevent municipalities from attempting to evade the restrictions of § 160A-

        307.1 by narrowly defining what constitutes “street improvements” in their

        jurisdictions, the legislature provided such “improvements” include “all facilities

        within the right-of-way required to be installed to satisfy the road cross-section

        requirements” of the local government. N.C. Gen. Stat. § 136-18(29a).

¶ 108         In this case, “sidewalks” are included by name in the facilities the Town’s

        ordinances require to be installed in the street improvements right-of-way. The

        inclusion of sidewalks within the required “street improvements” is expressly

        illustrated in the Town’s staff report on Petitioner’s Applications and its opinion of

        Petitioner’s compliance therewith.
                              SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                               2022-NCCOA-494

                                TYSON, J., concurring in part and dissenting in part

¶ 109         The Town’s ordinances state sidewalks are “required street improvements.”

        UDO § 6.6.2(E). The Town’s arguments and the majority opinion’s conclusion that

        the UDO requires more and can exceed and violate the express limitations in the

        statute are wholly without merit. N.C. Gen. Stat. § 160A-307.1 bars the Town from

        extorting and conditioning approval of Petitioner’s special use permit and a

        subdivision application on such further internal site improvements. The Town’s

        arguments are without merit.

                                          V.     Conclusion

¶ 110         We all agree the Town’s motion to dismiss Petitioner’s appeal is properly

        denied because the issues presented on appeal are not moot. We also agree the

        superior court erred in applying the whole record test in considering whether

        Petitioner produced competent, material, and substantial evidence. Plan policies are

        not ordinances, do not have the force of law, and are not competent evidence contra

        to defeat a prima facie case to support denial of a use permit. There is no dispute

        Petitioner satisfied two of the required findings and the Town does not argue

        otherwise. I fully concur with the majority’s opinion on these conclusions.

¶ 111         When properly reviewed narrowly and construed in favor of the free use of

        private property, I disagree a de novo review of the record reveals Petitioner failed to

        meet its burden of production to show compliance with § 3.7.5 of the Town’s UDO and

        N.C. Gen. Stat. § 160A-307.1. As the Mayor and Town attorney agreed and advised
                               SCHOOLDEV EAST, LLC V. TOWN OF WAKE FOREST

                                              2022-NCCOA-494

                                 TYSON, J., concurring in part and dissenting in part

        the other Commissioners, Petitioner clearly met its burden of production at the quasi-

        judicial hearing before impartial decision makers and, with no evidence in the record

        contra, established a prima facie case for entitlement to the permits.

¶ 112           I also disagree with the majority’s notion N.C. Gen. Stat. § 160A-307.1 does not

        pre-empt the Town’s non-ordinance policy statements from requiring further internal

        pedestrian improvements beyond those specified in the statute.

¶ 113           Under de novo review, the order is affected by prejudicial errors, is properly

        vacated in its entirety, and remanded to the superior court with instructions to order

        the Town to issue Petitioner’s permits. I concur in part and respectfully dissent in

        part.